Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-2, 5-12, and 15-21 under 35 U.S.C. 103 as being unpatentable over US 20080207581 to Whiteford is maintained for the reasons of record and those set forth below.  

Applicant’s arguments have been fully considered but are not found persuasive.  The Examiner has not improperly picked and chosen among the cited reference, but has considered the reference as a whole for all its teachings.  Whiteford teaches a topical skin product comprising a topical skin composition (paragraphs 6 and 34); and formula (I) where R3 is polyoxazoline (a modified polymer based on an oxazoline homopolymer) (paragraphs 34-38 and 90).  The topical skin composition comprises a carrier and a quaternary ammonium compound, such as n-alkyl dimethyl benzyl ammonium chloride (paragraph 21) and 3-trimethoxy silyl propyl dimethyl octadecyl ammonium chloride (paragraph 364).  The product further comprises a water carrier (paragraph 366).  The polymer serves as a host for an antimicrobial additive (paragraph 374).   The product contains 0.1 to 10 wt% polymer (paragraph 374).  The product is used to treat hair (a hair product) (paragraphs 222 ad 540).  Although Whiteford does not explicitly teach a method of applying the hair product to skin, the artisan would have readily envisioned applying the hair product to hair (which includes application to skin), as Whiteford teaches that its product may be used to treat hair.   Whiteford teaches that the invention relates to self-cleaning compositions (paragraph 3) as an alternative to topical soaps and antiseptics (paragraphs 6 and 9).   As prima facie case of obviousness exists, it is the burden of applicant to distinctly point out how the evidence in the record supports the statement of unexpected results.  In the instant case, applicant has not done so, but merely referenced paragraphs 75-78 with a statement that “there is support for these non-obvious and surprising results” in these paragraphs.    In paragraphs 75-78, three volunteers “utilized” (no description of how used) three topical hand sanitizers and each volunteer was sampled at four different times (1) immediately before product application; (2) five minutes after product application; (3) two hours after product application; and (4) 5.5 hours after product application.  A statement is given that the addition of quaternary ammonium and the polymer binder had long lasting effect on viable organisms over the testing timeframe.  A statement is given that the combination product showed a sustained reduction at 5.5 hours after the product was applied.  A further statement is given that there was a synergistic effect with (3), this being formulation having the combination with the polymer binder.    The results are unpersuasive because there are no experimental details given, and without experimental details, the examiner cannot determine if the results are unexpected and if they are commensurate in scope with the claimed invention.   The statement is made in paragraphs 75-78 that a 70 wt% Purel composition comprising 0.1 wt% Stepan BTC 885 and 1 wt% Aquazol 500 achieved a synergistic effect, but it’s unclear what this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
September 29, 2021